CORRECTED NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

2.	The previously allowed claims 1-16 and 30-42 (or renumbered claims 1-29) are presented for examination. Notice of Allowance was mailed on 09/30/2021. Applicant paid an issue fee and filed Information Disclosure Statement (IDS) on 12/28/2021. After considering Applicant’s IDS, Examiner finds the previously allowed claims 1-16 and 30-42 (or renumbered claims 1-29) allowable. Therefore, claims 1-16 and 30-42 (or renumbered claims 1-29) are ALLOWED. 

Allowable Subject Matter

3.	Claims 1-16 and 30-42 (or renumbered claims 1-29) are allowed. The following is a statement of reasons for the indication of allowable subject matter:  



The claimed invention is directed to a system, a method, and a non-transitory computer readable medium for grouping of characteristics and a universal repository for holding repeatedly accessible information.

35 USC § 101: The newly amended claims 1-16 and 30-42 overcome the previous § 101 rejection because “analyzing, by the processor, the received data using the correlated selected parameters to model the received data by identifying attributes associated with particular groups of data based on groupings of attributes and relative separation of an attribute grouping from typical groupings of those attributes when spatially graphed to identify data points having common attributes, wherein the attributes are indicative of at least an event, a person, a place, and a thing; inputting the correlated selected parameters included within the received data and the identified data points having common attributes as additional data sources of the plurality of data sources for further analytical modeling; and outputting results of the further analytical modeling including the correlations and the identified data points to at least one of internal reporting, underwriting, fraud investigation, and claims administration” limitations integrate the abstract idea into a practical application under § 101. These limitations are present in the independent claims 1, 12, and 36. Therefore, independent claims 1, 12, and 36, are patent eligible under § 101. Dependent claims 2-11, 13-16, 30-35, and 37-42, are also patent eligible under § 101based on their dependency.



35 USC § 102 and § 103: Prior art of record, Gao (2017/0017886 A1) teaches generally a system, a method, and a non-transitory computer readable medium for grouping of characteristics and a universal repository for holding repeatedly accessible information. Further, Applicant’s IDS cited prior art Cardano (2011/0179066 A1) teaching data having correlated information. The prior art, however, fails to teach alone or in combination with other prior art: “analyzing, by the processor, the received data using the correlated selected parameters to model the received data by identifying attributes associated with particular groups of data based on groupings of attributes and relative separation of an attribute grouping from typical groupings of those attributes when spatially graphed to identify data points having common attributes, wherein the attributes are indicative of at least an event, a person, a place, and a thing; inputting the correlated selected parameters included within the received data and the identified data points having common attributes as additional data sources of the plurality of data sources for further analytical modeling; and outputting results of the further analytical modeling including the correlations and the identified data points to at least one of internal reporting, underwriting, fraud investigation, and claims administration.” These limitations are present in the independent claims 1, 12, and 36. Therefore, independent claims 1, 12, and 36, are novel under § 102 and unobvious under § 103. Dependent claims 2-11, 13-16, 30-35, and 37-42, are also novel under § 102 and non-obvious under § 103 based on their dependency.




Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619